WOOD, J.
Plaintiff commenced an action in the superior court to obtain an injunction against the defendant, Real Estate Commissioner of the State of California, and obtained a temporary injunction in that court. Later the demurrer of defendant was sustained without leave to amend and the temporary injunction was dissolved. Thereupon plaintiff appealed to this court and now presents a motion for “an order directed against the defendant to stay all proceedings against the plaintiff pending the decision of this court upon the plaintiff’s appeal from the judgment”.
This court may not grant plaintiff’s motion. In Wollenshlager v. Riegel, 186 Cal. 622 [200 Pac. 726], the appellants petitioned for a supersedeas in an action in which it was sought in the lower court to procure an injunction to stay an execution sale and in which the injunction had been denied in the lower court. In denying the application the *638court said: 11 The effect would be that this court would grant the injunction which the court below refused to grant. It is well established that this court is without power to exercise original jurisdiction of this character.” (See, also, McCann v. Union Bank & Trust Co., 4 Cal. (2d) 24 [47 Pac. (2d) 283].)
The application is denied.
Grail, P. J., concurred.